Citation Nr: 0712423	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-24 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran was afforded a travel Board hearing on September 
11, 2006, before the undersigned Veterans Law Judge.  A 
transcript of the testimony offered at the hearing has been 
associated with the record. 

At the Board hearing, the veteran submitted a letter from 
Randolph Acedo, M.D., that has not yet been considered by the 
RO.  In this regard, the Board may consider this evidence in 
the first instance because the veteran has waived RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304(c) 
(2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran's service medical records, including entrance and 
separation examinations, are silent with respect to a back 
injury or disability.  The veteran contends that his 
currently diagnosed low back disability is the direct result 
of heavy lifting and truck driving in service. 

It is not until many years following the veteran's discharge 
that there appears any clinical evidence of a low back 
disability.  A review of the private treatment records from 
Kaiser Permanente reveals the first clinical evidence of a 
complaint of back pain in April 1999.  These records provide 
no discussion of the etiology of the veteran's low back pain.  
The veteran's VA medical records show that the veteran first 
complained of low back pain at the VA in May 2004.  
Subsequent treatment records contain a diagnosis of chronic 
low back pain due to degenerative disc disease/degenerative 
joint disease.  

Of record is a letter dated in March 2005 from Russell G. 
Kuwamoto, D.C.  In this letter, the chiropractor recites a 
history of pain beginning in service as provided by the 
veteran.  The veteran stated that during service, he was 
required to unload trucks containing crates of ammo, which 
weighed from 100 to 150 pounds and that his back had hurt him 
ever since service.  He continued a diagnosis of degenerative 
lumbar disc changes and stated that upon reviewing the 
veteran's x-rays that there was reasonable medical 
probability to conclude that the veteran's low back 
disability was related to the heavy lifting in service.  

Also of record is a letter dated in April 2006 authored by 
Randolph Acedo, M.D.  Dr. Acedo opens this letter by stating 
that the letter is in response to a request from the veteran 
for him to comment on whether his low back disability could 
be related to the veteran's work duties in service.  The 
veteran apparently informed Dr. Acedo of his heavy lifting in 
service and that he also drove a two and a half ton truck.  
Dr. Acedo concluded that the veteran's low back disability 
was related to service based upon a review of the veteran's 
VA medical records and records from Dr. Kuwamoto.  

A remand is necessary to afford the veteran a VA medical 
examination.  The VCAA requires that a medical examination 
should be afforded unless "no reasonable possibility" 
exists that an examination would aid in substantiating the 
veteran's claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) 
(per curiam); 38 U.S.C.A. § 5103A (West 2002).  An 
examination is necessary to decide a claim if the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability, or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, and 
indicates that the claimed disability may be associated with 
the established event, injury, or disease in service.  38 
C.F.R. § 3.159 (2006).  As outlined above, the medical 
evidence, while not based upon a full review of the veteran's 
claims file, including his service medical records, indicates 
that the veteran may have suffered an in-service injury that 
might be related to his currently diagnosed low back 
disability.  Accordingly, an examination is necessary to 
decide the claim because there is a reasonable possibility 
that an examination would substantiate his claim. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to address the 
etiology of a low back disability.  The 
examiner is asked to address whether it 
is at least as likely as not that any 
current low back disability is related to 
the veteran's heavy lifting in service.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination.  

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a low back disability.  If 
the determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide the veteran a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



